9. Ombudsman's 2005 annual report (vote)
- before the vote:
rapporteur. - (DE) Mr President, I would like to raise a point of order. This morning, we discussed with the European Ombudsman the question of what powers he possessed to monitor EPSO, the European personnel agency, and he confirmed that he exercises such functions by virtue of his office. I would therefore like to make a request of the Members with whom we debated this morning, namely that we should agree to adopt Mrs Panayotopoulos-Cassiotou's Amendment 1 on the grounds that it confirms what the European Ombudsman said.